By the Court.

The statute declares, that divorces from the bond of matrimony shall be decreed, “ where the husband shall willingly absent himself from the wife for the space of three years together, without making suitable provision for her support and maintenance, where it is in bis power so to do.”
The libel, in this case, is founded upon the above clause in the statute, but it is very clear, that the allegations of the libellant do not bring her case within the statute. To entitle a wife to a divorce under this clause in the statute» it must appear that the husband has absented himself for the space of three years, and that having ability, he has neglected to make suitable provision for her support during his absence. The defect in this libel is, that although it is alleged that the husband absented himself from the wife more than three years ago, it is not averred, that he has absented himself for the space of three years together. All that is alleged in this libel may be true, and yet the husband may have nevef absented himself from the libellant for the space of a week since his intermarriage with her. It is clear, that no legal cause for a divorce is stated by the libellant.